Citation Nr: 1738850	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a back disability, including degenerative disc disease of the thoracic and lumbosacral spine, including as due to an undiagnosed illness.

2. Entitlement to an initial compensable rating for right foot scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled to appear at a Board hearing in May 2014, but he failed to appear.  The Veteran did not request to reschedule or provide the Board with good cause for missing the hearing.  Therefore, the Board deems the request for a hearing withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board previously remanded this claim in April 2016 for a VA medical examination, outstanding service treatment records, and VA medical records.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. A back disability was not manifested in service, arthritis was not manifested in the first year following the Veteran's service, and the preponderance of the evidence is against a finding that a current back disability is related to the Veteran's active duty service.

2. The Veteran's service-connected right foot scars are not shown to be deep or cause limited motion, or measure an area or areas exceeding six square inches (39 square centimeters), are not unstable or painful, or productive of a separately ratable loss of function.



CONCLUSION OF LAW

1. The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for the assignment of an initial, compensable rating for the service-connected right foot scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The Veteran's claim of entitlement to a higher initial rating arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to notify, VA must inform the Veteran of the information and evidence necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Veteran was accordingly notified of the evidence that was necessary to substantiate his claims in a July 2008 letter.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  In this case, the RO has obtained and associated with the claims file service treatment records and post-service VA and private treatment records.  The Veteran has not identified any outstanding treatment records.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and a VA examination in December 2008.

Pursuant to an April 2016 Board Remand, the Veteran was scheduled for VA examinations to address the issues on appeal and assist him in the development of his claim.  Unfortunately, the Veteran has failed to report to the examinations.  Neither the Veteran nor his service representative has presented good cause for his failure to report for VA examinations.  Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate fully in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b) (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  Moreover, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board finds that there has been substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Service Connection

A. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases (arthritis and organic neurological disorders) may be presumed to be service connected if manifested to a compensable degree within a specified period of time post service (one year for arthritis).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include(a) undiagnosed illness,(b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or(c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).

B. Merits of the Claim

The Veteran contends he has a current degenerative disc disease of the thoracic and lumbosacral spine resulting from service.  Alternatively, the Veteran asserts his degenerative disc disease is the result of an undiagnosed illness.  

The STRs are silent for complaints or findings concerning the spine.  On the September 1993 service separation examination, no problems with the spine or extremities were noted or reported.  See December 2008 VA examination.

During an October 2003 visit to the Detroit VAMC, the Veteran report that, while running on a treadmill, he felt a sudden pain in the back.  The Veteran reported a history of back muscle strains.  

The Veteran was afforded a VA examination in December 2008.  Following a complete review of the Veteran s claims folder and a thorough physical evaluation; the examiner noted a diagnosis of degenerative disc disease of the thoracic and lumbosacral spine by history.  The examiner reported chronic pain in the right half of the trunk and lower extremity by history for the prior six years.  The examiner also noted documentation of degenerative disc changes in the Veteran's October 2007 MRI reports performed at the Detroit VAMC.  The examiner identified no undiagnosed illnesses related to the Gulf War.

On November 2010, the Veteran submitted correspondence from Dr. J.P., a private doctor.  Dr. J.P. opined that it was more likely than not that the Veteran's back condition were due to the trauma/fall the Veteran experienced during his military service.  Dr. J.P. rationalized her conclusion, stating the Veteran entered service fit for duty, the Veteran had no other known risk factors that may have precipitated his current condition, the Veteran likely suffered traumatic injury due to falling from the ladder, no other physician has opined to the contrary, and the Veteran's medical records do not support another more plausible etiology for his current symptoms.

In a June 2011 addendum opinion, the December 2008 VA examiner reviewed Dr. J.P.'s medical opinion.  The examiner did not concur with Dr. J.P.'s opinion that the Veteran's current condition was related to a traumatic fall.  The examiner noted that, per service treatment records, there was no back injury related to an April 1991 fall from a ladder during active service.  Furthermore, there are no chronic back conditions noted on the September 1993 separation examination or post-service medical records immediately after the Veteran left service.  Therefore, the examiner concluded that the Veteran's current back condition was unlikely to have had its onset during active service.

As noted, following the Board's April 2016 remand, the Veteran was scheduled to undergo a VA examination in May 2016.  The Veteran failed to report to the examination.  When a veteran fails to report for a VA examination in connection with a claim for service connection, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Having considered all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  

The medical evidence shows that the Veteran has a diagnosis of degenerative disc disease of the thoracic and lumbrosacral spine.  See December 2008 VA examination.  As such, the first element of service connection (a current disability) has been met.

The Board notes that the diagnosed degenerative disc disease is a distinct, diagnosed clinical entity, and thus an award of grant of service connection under the provisions of 38 U.S.C.A. § 1117 for associated back symptoms as manifestations of an undiagnosed illness or other qualifying chronic disability is legally precluded.

The Board has considered the lay statements of the Veteran asserting active duty service caused his degenerative disc disease.  The Board notes that although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, a relationship between a lumbar spine condition and an in-service injury or event is outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

There is a positive opinion in the record concerning the etiology of the Veteran's degenerative disc disease from the Veteran's private doctor, as detailed above.  However, the Board finds that the opinion of the Veteran's private doctor warrants less probative weight than the VA opinion of record, as there is no indication the private doctor had the benefit of reviewing the Veteran's entire claims file, including his service treatment records.  Further, the VA examiner directly rebutted the private doctor's opinion in support of the Veteran's claim.  See Bloom v. West, 12 Vet. App. 185 (1999).

The Board considers the December 2008 VA examiner's medical opinion to be of great probative value in this appeal.  The VA examiner provided a complete rationale for the stated opinion, and supported the opinion by utilizing his medical knowledge as well as citing to evidence included in the record.  The opinion was based on a review of the claims file, history from the Veteran, a thorough examination, and included references to pertinent evidence of record, to include specific dates of service.  The examiner offered a negative direct nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran's service records do not refer to an in-service fall, a lumbar spine or back injury, or other spinal disability.  Service treatment records are entirely negative for complaints or findings of degenerative disc disease at any time during service or at the time of discharge.  Likewise, there are no medical records immediately after the Veteran's service discharge that contains a diagnosis of degenerative disc disease of the spine.  In fact, the claims folder is devoid of any pertinent treatment records or other medical documents until the Veteran reported to his October 2003 VA medical provider that he hurt his back on the treadmill.  See December 2008 VA examination.  In the absence of evidence of an in-service event, no credible link can be established between a current disability and service.  It is therefore unnecessary to address any other element of direct service connection.

Furthermore, post-service medical records reflect that the first clinical evidence of degenerative disc disease was in October 2003, approximately 10 years after service discharge.  Such is clearly well beyond the one-year post-discharge period for establishing service connection for arthritis on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

As noted above, the Veteran has asserted continuity of symptomatology of the back disorder.  See, e.g., October 2003 Detroit VAMC treatment note.  The Board finds that the clinical evidence of record outweighs the probative value of the general lay assertions.  The Veteran's record does not contain any treatment for the lower back until ten years after service.  This multi-year gap between treatments is one factor, among others such as the negative examination at separation, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  Notably, after discharge from service, the Veteran did not immediately seek any further lumbar spine evaluation or treatment until many years later in 2003 and only then for an injury sustained on a treadmill.  See October 2003 Detroit VAMC treatment note.  In consideration of the above evidence, there is no continuity of symptomatology to support the Veteran's claim under 38 C.F.R. § 3.303(b).

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for degenerative disc disease.  There is no reasonable doubt to be resolved as to this issue.  Service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





III. Increased Rating 

A. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016); see also 38 C.F.R. § 3.102 (2016).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).


B. Merits of the Claim

The Board notes that the Veteran is service-connected for a right foot scar and assigned a noncompensable rating under Diagnostic Codes 7802.  The Veteran has asserted that a compensable rating is warranted.  The relevant rating criteria are as follows.

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, DCs 7800-7805.  The October 2008 revisions are only applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A Veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. § 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  Id.  In this case, the Veteran filed his initial claim for service connection for a right foot scar in June 2008, but expressed disagreement with the initial rating assigned in May 2009.  Based upon this disagreement after October 2008, the RO considered both criteria in the Veteran's claim; accordingly, the Board will also consider the criteria in effect prior to October 23, 2008 and the criteria in effect after October 23, 2008.

Prior to October 23, 2008, Diagnostic Code 7801 provided that scars other than head, face, or neck, that were deep or that caused limitation of motion would be rated 10 percent disabling if the area exceeded 6 square inches or 39 sq. cm.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A 20 percent evaluation was assigned if the area exceeded 12 square inches or 77 sq. cm.  Id.  If the area involved exceeded 72 square inches or 465, sq. cm. a 30 percent evaluation was assigned.  Id.  A 40 percent disability was warranted if the area exceeded 144 square inches or 929 sq. cm.  Id.  

Under Diagnostic Code 7802, scars other than head, face, or neck that were superficial and did not cause limited motion but were 144 square inches (929 square centimeters) or greater would be evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A note following the diagnostic code defined a superficial scar as one not associated with underlying soft tissue damage.

Diagnostic Code 7803 provided a 10 percent rating for unstable, superficial scars and DC 7804 provided a 10 percent rating for superficial scars that were painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2007).  A note after the diagnostic code defined an unstable scar as one where there is frequent loss of covering of the skin over the scar and explains a superficial scar is one not associated with underlying soft tissue damage.  Finally, under Diagnostic Code 7805, scars were rated on the limitation of function of the affected area.  Id.

Under revised Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a maximum 10 percent rating.  Note (1) states that a deep scar is one associated with underlying soft tissue damage.

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a maximum rating of 10 percent.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1) for the code indicates an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.

Revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

After careful consideration of the record, the Board finds that the evidence does not support the Veteran's claim for a compensable rating for his right foot scar.  His scar does not approximate the criteria for a compensable rating under 38 C.F.R. § 4.118, DC 7801-7805.  

In a July 2008 examination by Dr. H.R., the Veteran did not report pain around the scarring site.  Dr. H.R. noted a normal heel and toe walk.

Upon VA examination in December 2008, the Veteran reported spraining his right ankle after falling from a ladder during service.  The Veteran underwent two post-service surgeries on his right foot.  Notably, the examiner noted documentation of an arthritic foot.  Presently, the Veteran reports increased foot pain with prolonged standing and walking.  The Veteran stated that cold weather also causes an increase in pain.  The symptoms occurred intermittently, as often as a few times a year.  The examination report shows that the Veteran did not indicate any functional impairment due to the scars.  Indeed, the Veteran noted no restriction of his daily routine activities.  There have been no major incapacitating episodes or flare-ups.  The Veteran is not using any splints or braces on the foot.

On physical examination, the examiner noted a well-healed surgical scar measuring about 2.5 inches by 0.2 inches present over the medial aspect of the right ankle.  The scar was slightly curved in shape and almost the same color as that of surrounding skin.  There were no signs of inflammation, edema, or keloid changes.  Another surgical scar measuring about 2 inches by 0.4 inches was present over the dorsal aspect of the distal right foot in between the third and fourth metatarsals extending to the fourth toe.  There were no tender points, cellulitis, chronic ulcers, gangrene, amputation, or loss of tissue.  Finally, movements of the right ankle joint were within normal range and not painful.  Dorsiflexion was measured at 20 degrees, plantar flexion was measured at 40 degrees, eversion was measured at 30 degrees, and inversion was measured at 20 degrees.

The examiner diagnosed scars, status post right foot surgeries.  He found that the scars did not impact the Veteran's ability to work.

In a Detroit VA treatment record dated in March 2011, the Veteran reported ankle/foot pain after prolonged walking.  Objectively, the VA podiatrist noted there was evidence of postsurgical changes in the navicular tarsal bone without calf, focal heel, or right lateral ligament pain.  Soft tissue appeared to be normal and sensation grossly intact.  

Here, the Board finds that a compensable rating for the scar of the right foot is not warranted under any of the applicable criteria or versions of the skin rating criteria.

In so finding, the Board observes that the scar is not shown to affect an area or areas exceeding 6 square inches (39 sq. cm).  Accordingly, a compensable rating under Diagnostic Code 7801 or 7802 is not warranted, regardless of whether the scar is deep or superficial.

Under Diagnostic Code 7804, a 10 percent rating is warranted for a painful or unstable scar.  Significantly, the Veteran has reported intermittent foot and ankle pain, but he has not reported pain at the site of the scar.  Significantly, in this case, the VA examiner and Detroit VAMC podiatrist both considered the lay statements and reports of pain and still came to the conclusion that the scarring was not painful or unstable.  

In considering whether the Veteran would be entitled to evaluation based upon limitation of the body part affected under 38 C.F.R. § 4.118, Diagnostic Code 7805, the Board finds that the evidence shows that the scars do not cause any other disabling effects or limitations of function that may be rated under any diagnostic codes other than Diagnostic Codes 7800 through 7804.  Thus, rating under Diagnostic Code 7805 is not warranted.

The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain or tenderness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board places significantly more weight on the objective clinical findings reported on the VA examination than the Veteran's statements.  The VA examiner specifically noted the scar had no functional impact.  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the foregoing reasons, the Board concludes that a compensable rating for the disability is not warranted.  The Board finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The preponderance of the evidence is against the claim for increased rating for the left shoulder scar and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

1. Entitlement to service connection for degenerative disc disease of the thoracic and lumbosacral spine, including as due to an undiagnosed illness, is denied.

2. Entitlement to an initial compensable rating for right foot scars is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


